                                                                  Case 2:18-cv-01118-JAD-VCF Document 220 Filed 04/27/20 Page 1 of 3




                                                              1   Michael V. Infuso, Esq., Nevada Bar No. 7388
                                                                  Keith W. Barlow, Esq., Nevada Bar No. 12689
                                                              2   Sean B. Kirby, Esq., Nevada Bar No. 14224
                                                                  GREENE INFUSO, LLP
                                                              3   3030 South Jones Boulevard, Suite 101
                                                                  Las Vegas, Nevada 89146
                                                              4   Telephone: (702) 570-6000
                                                                  Facsimile: (702) 463-8401
                                                              5   E-mail: minfuso@greeneinfusolaw.com
                                                                          kbarlow@greeneinfusolaw.com
                                                              6           skirby@greeneinfusolaw.com
                                                                  Attorneys for Defendants
                                                              7

                                                              8                              UNITED STATES DISTRICT COURT
                                                              9                                     DISTRICT OF NEVADA
                                                             10

                                                             11     INTERIOR ELECTRIC INCORPORATED                  Case No. 2:18-CV-01118
                     3030 South Jones Boulevard, Suite 101




                                                                    NEVADA, a domestic corporation,
                                                             12
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP




                                                                                                       Plaintiff,
                                (702) 570-6000




                                                             13
                                                                    v.                                                STIPULATION AND ORDER FOR
                                                             14                                                       EXTENSION OF TIME FOR TWC
                                                                    T.W.C. CONSTRUCTION, INC., a Nevada              CONSTRUCTION, INC., MATTHEW
                                                             15     corporation; TRAVELERS CASUALTY
                                                                    AND       SURETY          COMPANY        OF     RYBA, AND MARK WILMER TO FILE
                                                             16     AMERICA, a Connecticut corporation;                          THEIR
                                                                    MATTHEW RYBA, an individual;                       REPLY IN SUPPORT OF THEIR
                                                             17     GUSTAVO BAQUERIZO, an individual;                MOTION TO DISMISS PLAINTIFF’S
                                                                    CLIFFORD ANDERSON, an individual;                SECOND AMENDED COMPLAINT
                                                             18     POWER UP ELECTRIC COMPANY, a
                                                                    Nevada      limited     liability   company;               (Second Request)
                                                             19     PROLOGIS, L.P., a Delaware limited
                                                                    partnership; AML PROPERTIES, INC., a
                                                             20     Nevada            corporation;         AML
                                                                    DEVELOPMENT 3, LLC, a Nevada limited
                                                             21     liability      corporation;         LAPOUR
                                                                    PARTNERS, INC., a Nevada Corporation;
                                                             22     DON FISHER, an individual; PHILCOR
                                                                    T.V. & ELECTRONIC LEASING, INC., a
                                                             23     Nevada corporation, dba NEDCO; QED,
                                                                    INC., a Nevada corporation; TURTLE &
                                                             24     HUGHES, Inc., a New Jersey corporation;
                                                                    DOES      I-X,     inclusive;     and  ROE
                                                             25     CORPORATIONS I-X, inclusive,
                                                             26                                     Defendants.
                                                             27

                                                             28
                                                                                                              1
                                                                  Case 2:18-cv-01118-JAD-VCF Document 220 Filed 04/27/20 Page 2 of 3




                                                              1          Defendants T.W.C. Construction, Inc. (“TWC”), Matthew Ryba (“Ryba”), and Mark

                                                              2   Wilmer (“Wilmer”) (collectively referred to as “Defendants”), by and through their counsel of

                                                              3   record, the law firm Greene Infuso, LLP, and Plaintiff Interior Electric Incorporated Nevada

                                                              4   (“Interior Electric Nevada” or “Plaintiff”), by and through its counsel of record, the law firms of

                                                              5   Marquis Aurbach Coffing and the Law Offices of Philip A. Kantor, P.C., hereby stipulate and agree

                                                              6   as follows:

                                                              7          WHEREAS, Defendants filed their Motion to Dismiss Plaintiff’s Second Amended

                                                              8   Complaint (“Motion to Dismiss”) [ECF No. 191] on March 16, 2020;

                                                              9          WHEREAS, Plaintiff filed its Response to Defendants’ Motion to Dismiss [ECF No. 206]

                                                             10   on April 6, 2020;

                                                             11          WHEREAS, Plaintiff and Defendants previously stipulated to extend the deadline for
                     3030 South Jones Boulevard, Suite 101




                                                             12   Defendants to file their Reply in Support of Motion to Dismiss (“Reply”) from April 13, 2020, to
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP

                                (702) 570-6000




                                                             13   April 27, 2020;

                                                             14          WHEREAS, Plaintiff has agreed to give Defendants up through and including May 4, 2020,

                                                             15   in which to file their Reply;

                                                             16          WHEREAS, there are no other deadlines that are affected by this stipulation and proposed

                                                             17   order that are presently known to the parties; and

                                                             18          WHEREAS, Defendants’ counsel represents that the current deadline cannot reasonably be

                                                             19   met because of the disruption caused by the COVID-19 pandemic, and due to an unexpected

                                                             20   medical emergency affecting one of Greene Infuso’s attorney’s (Sean B. Kirby, Esq.) immediate

                                                             21   family members which necessitated that attorney’s absence beginning or about April 15, 2020, and

                                                             22   which continue to necessitate that he misses work to meet his family responsibilities, he is unable

                                                             23   to complete the Reply by April 27, 2020, and not for any improper purpose or to delay;

                                                             24   \\\

                                                             25   \\\

                                                             26   \\\

                                                             27   \\\

                                                             28   \\\
                                                                                                               2
                                                                  Case 2:18-cv-01118-JAD-VCF Document 220 Filed 04/27/20 Page 3 of 3




                                                              1          THEREFORE, Plaintiff and Defendants hereby stipulate and agree that Defendants have up

                                                              2   through and including May 4, 2020 in which to file their Reply in support of their Motion to Dismiss

                                                              3   Plaintiff’s Second Amended Complaint.

                                                              4    DATED this 27th day of April, 2020.                 DATED this 27th day of April, 2020.
                                                              5    GREENE INFUSO, LLP                                  MARQUIS AURBACH COFFING
                                                              6     /s Michael V. Infuso                               /s/ Chad F. Clement
                                                                   Michael V. Infuso, Esq.,                            Cody S. Mounteer, Esq.,
                                                              7    Nevada Bar No. 7388                                 Nevada Bar No. 11220
                                                                   Keith W. Barlow, Esq.,                              Chad F. Clement, Esq.
                                                              8    Nevada Bar No. 12689                                Nevada Bar No. 12192
                                                                   Sean B. Kirby, Esq.,                                Kathleen A. Wilde, Esq.
                                                              9    Nevada Bar No. 14224                                Nevada Bar No. 12522
                                                                   3030 South Jones Boulevard, Suite 101               10001 Park Run Drive
                                                             10    Las Vegas, Nevada 89146                             Las Vegas, Nevada 89145
                                                             11    Attorneys for T.W.C. Construction, Inc.,            LAW OFFICES OF PHILIP A. KANTOR, P.C.
                     3030 South Jones Boulevard, Suite 101




                                                                   Travelers Casualty and Surety Company of            Philip A. Kantor, Esq.
                                                             12    America, Matthew Ryba, and Mark Wilmer              Nevada Bar No. 6701
                           Las Vegas, Nevada 89146
GREENE INFUSO, LLP




                                                                                                                       1781 Village Center Circle, Suite 120
                                (702) 570-6000




                                                             13                                                        Las Vegas, Nevada 89134
                                                             14                                                        Attorneys for Interior Electric
                                                             15

                                                             16

                                                             17

                                                             18
                                                                                                                    IT IS SO ORDERED:
                                                             19

                                                             20
                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                             21

                                                             22
                                                                                                                    Dated: April 27, 2020.
                                                                                                                    DATED:
                                                             23

                                                             24

                                                             25
                                                             26

                                                             27

                                                             28
                                                                                                               3
